Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 1 of 36 Page ID #:1079




  1   Jason Chuan (SBN 261868)
      Law Office of Mary Sun
  2   128 E. Huntington Drive, Suite B
  3   Arcadia, CA 91006
      Phone: 949-328-4097
  4
      Fax: 626-303-7882
  5   Email: jason@sunlegalgroup.com
  6
      H.G. Robert Fong (SBN 53535)
  7   Ku & Fong
  8   444 S Flower St Ste 2530
      Los Angeles, CA 90071
  9   Phone: (213) 488-1400
 10   Fax: (213) 236-9235
      Email: bobfong@ix.netcom.com
 11
 12   Attorneys for Defendant,
 13   Hyperkin, Inc.
 14                              UNITED STATES DISTRICT COURT
 15                             CENTRAL DISTRICT OF CALIFORNIA

 16
      ATARI INTERACTIVE, INC.,                                      )   Case No. 2:19-CV-0608-CAS (AFMx)
 17                                                                 )
                        Plaintiff,                                      Hon. Christina A. Snyder
 18                                                                 )
              v.                                                    )   REVISED STATEMENT OF
 19                                                                     UNCONTROVERTED FACTS AND
      HYPERKIN INC.,                                                )   CONCLUSIONS OF LAW IN
 20                                                                 )   SUPPORT OF DEFENDANT
                        Defendant.                                  )   HYPERKIN, INC.’S MOTION FOR
 21                                                                     SUMMARY JUDGMENT, OR IN
                                                                    )   THE ALTERNATIVE, PARTIAL
 22                                                                 )   SUMMARY JUDGMENT
 23                                                                 )
                                                                        Date: July 13, 2020
                                                                    )   Time: 10:00 a.m.
 24                                                                 )   Location: First Street Courthouse
 25                                                                 )             Courtroom 8D, 8th Floor
 26                                                                 )
                                                                    )
 27
 28


                                                                    -1-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 2 of 36 Page ID #:1080




  1           Defendant Hyperkin, Inc. (“Hyperkin”) respectfully submits this revised
  2   Statement of Uncontroverted Facts and Conclusions of Law in support of its
  3
      Motion for Summary Judgment, or in the Alternative, Partial Summary
  4
  5   Judgment, filed against Atari, Inc. (“A.I.I.”), pursuant to Federal Rule of Civil
  6
      Procedure 56 and Local Rule 56-1:
  7
  8     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  9
                                        The Allegations of the Complaint
 10
 11    1.       A.I.I. filed a complaint against                       Declaration of Jason Chuan ("Chuan
                Hyperkin on January 25, 2019                           Decl.") ¶ 1, Exhibit 1. See ECF No.
 12             for 1) false designation of                            1.
 13             origin, 2) common law unfair
                competition, and 3) trademark
 14             dilution.
 15
 16    2.       A.I.I. alleged that it has trade                       Chuan Decl. ¶ 1, Exhibit 1, ¶ 7
                dress in its Atari 2600 game
 17             console (the “2600 Console”)
 18             and Atari 2600 joystick
                controller (the “2600
 19             Joystick”).
 20
 21    3.       A.I.I. alleges that the trade                          Complaint ¶ 25
                dress for the 2600 Console
 22             includes wood paneling, black
 23             and brown color scheme, and
                lateral grooves in top of the
 24             device.
 25
       4.       A.I.I. alleges that the trade                          Complaint ¶ 19
 26
                dress for the 2600 Joystick
 27             includes a rectangular base
 28             with a protruding hexagonal
                joystick mounted substantially

                                                                    -2-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 3 of 36 Page ID #:1081




  1     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2             centrally thereon, a single
  3             prominent red button located at
                the top left corner of the base, a
  4
                rubber boot that connects the
  5             joystick to the base, and is
  6             characterized by three
                concentric rings of
  7             progressively decreasing
  8             height, a two-tiered tapered
                design to the base, and a
  9
                dashed circle circumscribing
 10             the base of the joystick and
 11             rubber boot.

 12        The Claimed Design Elements of the 2600 Console are Not Distinctive
 13         Because They Were Commonly Used in the Video Game Industry
 14
      5.        A.I.I. is not the original                             Chuan Decl. ¶ 2, Exhibit 2;
 15             company that sold the 2600                             Declaration of Curt Vendel (“Vendel
 16             Console and Joystick.                                  Decl.”) ¶ 9.

 17   6.        The original Atari company                             Chuan Decl. ¶ 2, Exhibit 2.
 18             (“Atari Inc.”) was a California
                corporation formed in 1972.
 19
 20   7.        Atari Inc. sold the 2600                               Chuan Decl. ¶ 12, Exhibit 10 [Art of
 21             Console and Joystick                                   Atari], p. 2
                beginning in 1977.
 22
 23   8.        The 2600 Joystick was also                             Vendel Decl. ¶ 31
                known as the model CX40.
 24
 25   9.        Wood grain and ribbing were                            Declaration of Steven Mar (“Mar
 26             common design elements for                             Decl.”) ¶ 24
                electronics from the 1970s.
 27                                                                    Vendel Decl. ¶ 11
 28


                                                                    -3-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 4 of 36 Page ID #:1082




  1     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2                                                                    Declaration of Ian Bogost (“Bogost
  3                                                                    Decl.”) ¶ 18-19.
  4
      10.       The 2600 Console included                              Chuan Decl. ¶ 12, Exhibit 10 [Art of
  5             wood grain in order to match                           Atari], p. 9
  6             other home electronics from
                the 1970s.                                             Vendel Decl. ¶ 10
  7
  8   11.       The 2600 Console was not the                           Vendel Decl. ¶ 11, 12, Exhibit C
                first to use wood grain in its                         Bogost Decl. ¶ 19-20, Exhibit E.
  9
                design.
 10
 11   12.       Numerous video game                                    Vendel Decl. ¶ 11-15, Exhibits C-F
                companies during the 1970s                             Bogost Decl. ¶ 19-20, Exhibit E
 12             and early 1980s used wood
 13             grain in their console designs.
 14
      13.       The Magnavox Odyssey was a Vendel Decl. ¶ 9
 15             video game system released in Bogost Decl. ¶ 19
 16             1972, before the 2600 Console.

 17   14.       The Magnavox Odyssey used                              Vendel Decl. ¶ 14, Exhibit E
 18             wood grain in its console                              Bogost Decl. ¶ 19
                design.
 19
 20   15.       The Coleco Telestar game                               Vendel Decl. ¶ 14, Exhibit E
 21             system, released in 1976, used                         Bogost Decl. ¶ 19
                a wood grain panel on the top
 22             of the console.
 23
      16.       The Fairchild Channel F game                           Vendel Decl. ¶ 12, Exhibit C.
 24
                system, released in 1976, also                         Bogost Decl. ¶ 19
 25             used wood grain in its design.
 26
      17.       The Bally Professional Arcade                          Bogost Decl. ¶ 20, Exhibit E
 27             video game console, released
 28                                                                    Vendel Decl. ¶ 13


                                                                    -4-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 5 of 36 Page ID #:1083




  1     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2             in 1978, used wood grain in its
  3             design.
  4
      18.       The 1978 APF MP1000 used                               Vendel Decl. ¶ 15, Exhibit F
  5             wood grain in its design.                              Bogost Decl. ¶ 20, Exhibit E
  6
      19.       The Mattel Intellivision,                              Vendel Decl. ¶ 15, Exhibit F
  7             released in 1980, also used                            Bogost Decl. ¶ 19
  8             wood grain in its design.
  9
      20.       Atari, Inc. never sued Mattel                          Bogost Decl. ¶ 19
 10             for use of wood grain in the
 11             Intellivision design.
      21.       The 1982 Vtech CreatiVision                            Bogost Decl. ¶ 20, Exhibit E.
 12             used wood grain in its design.
 13
      22.       The 1982 Emerson Arcadia                               Bogost Decl. ¶ 20, Exhibit E.
 14
                used wood grain in its design.
 15
 16             A.I.I. Cannot Claim any Acquired Distinctiveness in Designs
                    Atari Inc. and Atari Corp. Abandoned Decades Ago
 17
 18   23.       In 1982, Atari, Inc. ceased use                        Chuan Decl. ¶ 12, Exhibit 11
                of the wood grain in the 2600                          [Lapetino Depo.], p. 183:20-23
 19
                Console, and released an all-
 20             black version instead                                  Chuan Decl. ¶ 12, Exhibit 10 [Art of
 21             nicknamed the “Darth Vader”.                           Atari], p. 4
 22                                                                    Bogost Decl. ¶ 21
 23
      24.       From 1983 to when sales of the Chuan Decl. ¶ 12, Exhibit 11
 24
                2600 Console ceased, Atari     [Lapetino Depo.], p. 183:20-23
 25             Inc. never resumed use of
 26             wood grain.                    Bogost Decl. ¶ 21, 22
                                               Vendel Decl. ¶ 17-25, Exhibits I-O.
 27   25.       Even the 2600 consoles that    Bogost Decl. ¶ 21
 28             were licensed for production


                                                                    -5-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 6 of 36 Page ID #:1084




  1     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2             did not use any wood grain, or
  3             horizontal ribbing.
  4
      26.       Numerous companies other        Vendel Decl. ¶ 15, Exhibit F
  5             than Atari Inc. used wood grain
  6             and ribbing in their design.
  7   27.       Ribbing is a common element                            Vendel Decl. ¶ 16
  8             used for video game systems
                over the past few decades.
  9
 10   28.       In 1982, Atari Inc. released the Bogost Decl. ¶ 22
 11             5200, which did not have wood
                grain and horizontal ribbing.    Vendel Decl. ¶ 20
 12
 13                                                                    Chuan Decl. ¶ 12, Exhibit 10 [Art of
                                                                       Atari], p. 5
 14
 15   29.       By 1982, Atari Inc.’s sales                            Chuan Decl. ¶ 12, Exhibit 10 [Art of
 16             slowed, causing Atari’s sales                          Atari], p. 3
                numbers to plummet.
 17
 18   30.       Atari also had a number of                             Chuan Decl. ¶ 12, Exhibit 10 [Art of
                high-profile missteps that year,                       Atari], p. 3
 19
                with poor critical reception of
 20             several games, such as E.T.
 21             and Pac-Man.

 22   31.       Atari Inc.’s stumbles sent                             Chuan Decl. ¶ 12, Exhibit 10 [Art of
 23             shockwaves through the video                           Atari], p. 3
                game industry, killing
 24             companies, canceling,
 25             products, and causing layoffs.
 26
      32.       In 1984, Atari tried releasing a                       Vendel Decl. ¶ 18, Exhibit J.
 27             version of the Atari VCS/2600
 28             that completely dropped the


                                                                    -6-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 7 of 36 Page ID #:1085




  1     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2             original design and replaced it
  3             with a low wedge shaped
                design.
  4
  5   33.       By 1984, Atari Inc. was a                              Chuan Decl. ¶ 3, Exhibit 3
  6             shadow of its former self, and
                its parent company sold the                            Chuan Decl. ¶ 12, Exhibit 10 [Art of
  7             remains to Jack Tramiel, as                            Atari], p. 3
  8             part of Tramel Technology,
                Ltd. The new company was                               Bogost Decl. ¶ 7
  9
                known as Atari Corp. (“Atari
 10             Corp.”)                                                Vendel Decl. ¶ 19
 11
      34.       In 1986, Atari Corp. released a                        Vendel Decl. ¶ 21, Exhibit L
 12             cheaper version of the 2600,                           Bogost Decl. ¶ 21, Exhibit F
 13             nicknamed the 2600 Jr.
                                                                       Chuan Decl. ¶ 12, Exhibit 10 [Art of
 14
                                                                       Atari], p. 4
 15
 16   35.       The 2600 Jr. was lower in                              Chuan Decl. ¶ 12, Exhibit 11
                quality than the original 2600                         [Lapetino Depo.], p. 201:8-202:22.
 17             Console.
 18
      36.       The 2600 Jr. lacked the wood                           Vendel Decl. ¶ 21, Exhibit L
 19             grain and ribbing of the
 20             original 2600 Console.                                 Bogost Decl. ¶ 21, Exhibit F
 21
                                                                       Chuan Decl. ¶ 12, Exhibit 10 [Art of
 22                                                                    Atari], p. 4
 23
      37.       Atari Corp. also released a                            Vendel Decl. ¶ 22
 24             7800 Prosystem in 1986, which
 25             had a completely different                             Bogost Decl. ¶ 22
 26             appearance than the 2600/VCS
                and lacked the wood grain and                          Chuan Decl. ¶ 12, Exhibit 10 [Art of
 27             ribbing.                                               Atari], p. 5
 28


                                                                    -7-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 8 of 36 Page ID #:1086




  1     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2   38.       By the time Atari Corp.                                Vendel Decl. ¶ 23
  3             reentered the market in 1986,
                Nintendo and Sega had become                           Atari Games Corp. v. Nintendo of
  4
                the iconic symbols of video                            America, Inc., 897 F.2d 1572, 1574-
  5             games with the Nintendo                                75 (1990)
  6             Entertainment System and
                Sega Master System.
  7
  8   39.       Atari Corp. released the Atari Vendel Decl. ¶ 24
                XE Video Game System in
  9
                1987, which again lacked wood
 10             grain and ribbing.
 11
      40.       Atari Corp. then tried the                             Vendel Decl. ¶ 25
 12             handheld market in 1989 with
 13             the release of the Lynx, which
                again lacked wood grain and
 14
                ribbing.
 15
 16   41.       Atari Corp. never used wood                            Bogost Decl. ¶ 21-22, Exhibit F
                grain in its consoles, including                       Vendel Decl. ¶ 21-26, Exhibits L-O
 17             the 2600 Jr., 7800, Lynx, and
 18             Jaguar.
 19   42.       Atari Corp. ceased sales of the                        Chuan Decl. ¶ 12, Exhibit 10 [Art of
 20             2600 Console and 2600                                  Atari], p. 4
 21             Joystick in 1992.

 22   43.       A.I.I. has not sold any 2600                           Chuan Decl. ¶ 12, Exhibit 11
 23             Consoles since 1992.                                   [Lapetino Depo.], p. 127:23-128:1,
                                                                       183:24-184:1
 24
 25   44.       A.I.I. has not sold any 2600                           Chuan Decl. ¶ 12, Exhibit 11
 26             Joysticks since 1992.                                  [Lapetino Depo.], p. 112:16-113:21

 27
 28


                                                                    -8-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 9 of 36 Page ID #:1087




  1     Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2   45.       By 1994, Atari Corp. had                               Chuan Decl. ¶ 12, Exhibit 10 [Art of
  3             developed a new console, the                           Atari], p. 7
                Atari Jaguar.
  4
                                                                       Vendel Decl. ¶ 26
  5
  6                                                                    Bogost Decl. ¶ 7
  7   46.       The Jaguar had an entirely                             Bogost Decl. ¶ 22
  8             black and rounded shape.
  9
      47.       The Atari Jaguar was a failure, Chuan Decl. ¶ 5-6, Exhibit 4, p 3;
 10             despite Atari Corp.’s            Exhibit 5, p. 3.
 11             significant investments into the
                platform.                        Vendel Decl. ¶ 26
 12
 13                                                                    Bogost Decl. ¶ 7
 14
      48.       In 1996, Atari Corp. was                               Chuan Decl. ¶ 3, Exhibit 5, p. 2
 15             acquired by JTS Corporation
 16             (“JTS”) via merger.                                    Vendel Decl. ¶ 26

 17                                                                    Bogost Decl. ¶ 7
 18
      49.       JTS intended to use Atari                              Chuan Decl. ¶ 7, Exhibit 6, p 2-3.
 19             Corp.’s assets to conduct its
 20             business of designing,
 21             developing, manufacturing and
                marketing hard disk drives for
 22             use in notebook computers and
 23             desktop personal computers.
 24   50.       JTS sold the Atari name to                             Vendel Decl. ¶ 26
 25             Hasbro Interactive in 1998.
 26                                                                    Bogost Decl. ¶ 8

 27
 28


                                                                    -9-
       Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 10 of 36 Page ID #:1088




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    51.       Hasbro Interactive released all Vendel Decl. ¶ 27, Exhibit P
  3              rights to the Jaguar, declaring it
                 an open platform.                  Chuan Decl. ¶ 12, Exhibit 10 [Art of
  4
                                                    Atari], p. 7
  5
  6    52.       Infogrames Entertainment SA                            Vendel Decl. ¶ 28
                 purchased the Atari name from
  7              Hasbro Interactive in 2001.                            Bogost Decl. ¶ 8
  8
       53.       In 2003, Infogrames                                    Vendel Decl. ¶ 28
  9
                 Entertainment SA changed the
 10              name of its Infogrames                                 Bogost Decl. ¶ 8
 11              Interactive, Inc. subsidiary to
                 Atari Interactive, Inc.
 12
 13    54.       From 1996 to 2004, JTS,                                Vendel Decl. ¶ 29
                 Hasbro Interactive, and the
 14
                 Atari/Infogrames companies
 15              did not release any standalone
 16              video game systems. They
                 were software publishers with
 17              licenses to third parties.
 18
       55.       From 1996 to 2004, JTS,         Vendel Decl. ¶ 29
 19              Hasbro Interactive, and the
 20              Atari/Infogrames companies
 21              did not design, manufacture, or
                 sell video game console
 22              products.
 23
       56.       A.I.I. had no intent to re-enter                       Vendel Decl. ¶ 30
 24              the video game system market
 25              from 1996-2004.
 26
       57.       Atari Corp. owned the design                           Chuan Decl. ¶ 8, Exhibit 7
 27              patents nos. D254544 and
 28              D255565.



                                                                     - 10 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 11 of 36 Page ID #:1089




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    58.       Atari Corp. did not record any Chuan Decl. ¶ 8, Exhibit 7
  3              assignment of the design patent
                 nos. D254544 or D255565 to
  4
                 JTS, Hasbro, or A.I.I.
  5
  6    59.       Atari Corp. had trade dress                            Bogost Decl. ¶ 11.
                 registrations for the 2600 Jr.,
  7              which were cancelled.
  8
       60.       Atari Corp. did not record the                         Chuan Decl. ¶ 19, Exhibit 17
  9
                 assignment of a trade dress
 10              registration in the 2600 Jr. to
 11              Hasbro or A.I.I.
 12    61.       A trade dress registration for                         Chuan Decl. ¶ 19, Exhibit 17
 13              the 2600 Jr. was cancelled on
                 July 27, 1998.
 14
 15    62.       Atari Corp. did not record the                         Chuan Decl. ¶ 18, Exhibit 16
 16              assignment of a trademark
                 registration for the mark
 17              “2600” to JTS, Hasbro, or
 18              A.I.I.
 19
       63.       A trademark registration for a                         Chuan Decl. ¶ 18, Exhibit 16
 20              “2600” word mark owned by
 21              Atari Corp. was cancelled on
                 May 1, 1995
 22
 23    64.       A.I.I. declared bankruptcy in                          Chuan Decl. ¶ 9, Exhibit 8
                 2013.
 24                                                                     Bogost Decl. ¶ 8
 25
 26    65.       In the bankruptcy asset                                Chuan Decl. ¶ 9, Exhibit 8
                 schedules, A.I.I. failed to
 27              identify any trade dress rights.
 28


                                                                     - 11 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 12 of 36 Page ID #:1090




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    66.       A.I.I. failed to allege the                            Complaint ¶ 1-50
  3              existence of any trademark
                 registrations for the trade dress
  4
                 in the Atari 2600 Console or
  5              Atari 2600 Joystick.
  6
       67.       A.I.I. did not take action to                          Bogost Decl. ¶ 11
  7              protect its claimed trade dress.
  8
       68.       A.I.I. failed to produce any live Chuan Decl. ¶ 11
  9
                 trade dress registrations for the
 10              Atari 2600 Console or Joystick Bogost Decl. ¶ 11
 11
       69.       A.I.I. failed to produce any                           Chuan Decl. ¶ 11
 12              non-expired design patents for
 13              the 2600 Console or Joystick.                          Bogost Decl. ¶ 11
 14
       70.       A.I.I. does not have any                               Bogost Decl. ¶ 12, 13
 15              detailed, formal guideline
 16              detailing its trade dress for                          Vendel Decl. ¶ 31
                 employees or licensees to
 17              follow.
 18
       71.       An organization claiming a       Bogost Decl. ¶ 12
 19
                 distinctive trade dress would be
 20              expected to maintain a detailed,
 21              formal guideline documenting
                 the features of its distinctive
 22              product design.
 23
       72.       Companies, like the Tetris        Bogost Decl. ¶ 12
 24              Company, who actively protect
 25              their trade dress, register their
 26              trade dress with the USPTO.

 27
 28


                                                                     - 12 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 13 of 36 Page ID #:1091




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    73.       There is no claim of trade dress Bogost Decl. ¶ 14
  3              rights on the packaging for the
                 Flashback products.
  4
  5                   A.I.I. Cannot Establish any Acquired Distinctiveness in
  6                                    the Claimed Designs
  7    74.       A.I.I. failed to produce any    Chuan Decl. ¶ 11
  8              declarations from its customers
                 regarding any association with
  9
                 the relevant trade dress and
 10              A.I.I.
 11
       75.       A.I.I. failed to produce any                           Chuan Decl. ¶ 10, Exhibit 9 (A.I.I.’s
 12              surveys in this case.                                  Amended Response to Hyperkin’s
 13                                                                     Interrogatory No. 15)
 14
       76.       A.I.I.’s expert Tim Lapetino                           Chuan Decl. ¶ 12, Exhibit 11
 15              did not perform any surveys in                         [Lapetino Depo.], p. 66:24-67:1
 16              this case.
                                                                        Chuan Decl. ¶ 10, Exhibit 9 (A.I.I.’s
 17                                                                     Amended Response to Interrogatory
 18                                                                     No. 15)
 19
           Hyperkin Took Extensive Effort to Avoid a Likelihood of Confusion
 20                          With the Claimed Designs
 21
       77.       Hyperkin was formed in 2007                            Mar Decl. ¶ 3
 22              to develop, manufacture, and
 23              distribute retrogaming
                 products.
 24
 25    78.       Hyperkin is well-known in the                          Mar Decl. ¶ 3
 26              retrogaming community for
                 producing quality retrogaming
 27              systems and peripherals.
 28


                                                                     - 13 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 14 of 36 Page ID #:1092




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    79.       Since its creation, Hyperkin                           Mar Decl. ¶ 29, 30
  3              developed various retro
                 products to play games for
  4
                 products that can no longer be
  5              found on the market.
  6
       80.       Hyperkin has made it a point to Mar Decl. ¶ 31
  7              seek trademark registrations for
  8              its products, including the
                 Retron series of products.
  9
 10    81.       Hyperkin also owns a portfolio                         Mar Decl. ¶ 31
 11              of patents.
 12    82.       Hyperkin takes great care in                           Mar Decl. ¶ 6
 13              making sure they do not
                 infringe on any intellectual
 14
                 property rights before
 15              developing their products.
 16
       83.       Hyperkin engages in                                    Mar Decl. ¶ 6-7
 17              intellectual property clearance
 18              practices before deciding to
                 sell products.
 19
 20    84.       When Hyperkin finds designs                            Mar Decl. ¶ 7
 21              protected by copyright,
                 trademark or patent, it seeks
 22              licenses before making
 23              products using protected
                 intellectual property.
 24
 25    85.       Hyperkin obtained a license                            Mar Decl. ¶ 7, 16, Exhibit E
 26              from Microsoft to make a
                 “Duke” Xbox controller.
 27
 28


                                                                     - 14 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 15 of 36 Page ID #:1093




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    86.       Hyperkin considered making a Mar Decl. ¶ 5, 6, 9
  3              retro 2600 style joystick, which
                 it calls the A77 (the “A77”),
  4
                 because its customers kept
  5              asking for Hyperkin to make
  6              replacements for the 2600
                 joystick.
  7
  8    87.       Before deciding to sell the                            Mar Decl. ¶¶ 6-10
                 A77, Hyperkin researched to
  9
                 see if there were any existing
 10              intellectual property rights.
 11
       88.       The only records relating to                           Mar Decl. ¶ 8
 12              intellectual property rights in
 13              the original 2600 joystick that
                 Hyperkin could find were the
 14
                 expired design and utility
 15              patents.
 16
       89.       Hyperkin found many third                              Mar Decl. ¶ 9
 17              parties selling generic retro
 18              2600 style joysticks online and
                 on Amazon.com.
 19
 20    90.       Hyperkin itself did not                                Mar Decl. ¶¶ 10-11
 21              manufacture the actual A77.
                 Instead, Hyperkin went to a
 22              company already producing
 23              generic retro 2600 style
                 joysticks and ordered them
 24              with Hyperkin’s own
 25              packaging.
 26
       91.       Hyperkin specifically designed                         Mar Decl. ¶ 11-12, Exhibits A-C
 27              the A77 packaging and design
 28              to differentiate the A77 from
                 the original 2600 joystick.

                                                                     - 15 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 16 of 36 Page ID #:1094




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    92.       Hyperkin branded the                                   Mar Decl. ¶ 12
  3              packaging for the A77 with its
                 own CirKa ® trademark.
  4
  5    93.       Hyperkin also placed the CirKa Mar Decl. ¶ 12, Exhibit A
  6              ® trademark on the A77 itself.
  7    94.       CirKa ® is a federally                                 Mar Decl. ¶ 12, Exhibit B
  8              registered trademark owned by
                 Hyperkin.
  9
 10    95.       Hyperkin also placed                                   Mar Decl. ¶ 13, Exhibit C
 11              disclaimers on the packaging
                 for the CirKa ® A77.
 12
 13    96.       The disclaimer on the first                            Mar Decl. ¶ 13, Exhibit C
                 edition of the CirKa ® A77
 14
                 packaging specified that the
 15              A77 was an “Atari Style
 16              Joystick,” rather than an actual
                 Atari-branded product.
 17
 18    97.       The disclaimer for the CirKa ® Mar Decl. ¶ 13, Exhibit C
                 A77 also specified that product
 19
                 was not designed,
 20              manufactured, approved,
 21              endorsed, or licensed by Atari
                 Interactive, Inc.
 22
 23    98.       The 9-pin D-connector used on Bogost Decl. ¶ 26
                 the CirKa ® A77 and in the
 24              Atari 2600 can be found on a
 25              variety of systems in the 1970s,
 26              1980s, and beyond.

 27    99.       For those who collect, archive,                        Bogost Decl. ¶ 26
 28              or preserve video game


                                                                     - 16 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 17 of 36 Page ID #:1095




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2              systems, controllers that are
  3              decades old might have failed
                 or begun to behave erratically,
  4
                 making it desirable to find new
  5              ones.
  6
       100. The CirKa ® A77 offers one                                  Bogost Decl. ¶ 26
  7         option for replacement use, on
  8         a variety of hardware
            platforms.
  9
 10    101. The CirKa ® A77 itself is                                   Mar Decl. ¶ 17
 11         compatible with multiple
            products that use the 9-pin D-
 12         connector, not just the original
 13         2600 Console.
 14
       102. The Amazon listing for the                                  Bogost Decl. ¶ 26
 15         CirKa ® A77 also specified
 16         that it was not machine
            specific.
 17
 18    103. The 2600 Joystick is not                                    Vendel Decl. ¶ 33, Exhibit Q.
            iconic.
 19
 20    104. Third parties sold joysticks                                Vendel Decl. ¶ 34, Exhibit R
 21         using the elements that A.I.I.’s
            expert claims is iconic.
 22
 23    105. Since at least as early as 2008, Vendel Decl. ¶¶ 36-39, Exhibit S
            third parties have sold joysticks
 24         that are nearly identical to the  Chuan Decl. ¶ 14, Exhibit 12
 25         original 2600 joystick.
 26                                           Chuan Decl. ¶ 12, Exhibit 11
                                              [Lapetino Depo.], p. 15:3-23:21
 27
 28                                                                     Mar. Decl. ¶ 9



                                                                     - 17 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 18 of 36 Page ID #:1096




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    106. A.I.I. has allowed third parties                            Chuan Decl. ¶ 14, Exhibit 12
  3         to sell 2600 Joysticks since
            2008.                                                       Chuan Decl. ¶ 12, Exhibit 11
  4
                                                                        [Lapetino Depo.], p. 15:3-23:21
  5
  6                                                                     Vendel Decl. ¶¶ 36-39, Exhibit S
  7                                                                     Mar Decl. ¶ 9
  8
       107. These third parties refer to their Chuan Decl. ¶ 14, Exhibit 12
  9
            products as joysticks for the
 10         Atari 2600, or retro joysticks.
 11
       108. A.I.I.’s current CEO, Frederick Vendel Decl. ¶ 39
 12         Chenais, considered selling
 13         generic retro 2600 style USB
            joysticks under a non-Atari
 14
            brand name, after he left A.I.I.
 15
 16    109. A.I.I. has never asserted or     Chuan Decl. ¶ 10, Exhibit 9 (A.I.I.’s
            threatened to assert             Amended Response to Hyperkin’s
 17         infringement of the 2600         Interrogatory No. 14)
 18         Joystick trade dress against any
            of these third-party companies.
 19
 20    110. A.I.I. has not tried to stop third                          Chuan Decl. ¶ 10, Exhibit 9 (A.I.I.’s
 21         parties from selling joysticks                              Amended Response to Hyperkin’s
            that are nearly identical to the                            Interrogatory No. 14)
 22         original 2600 joystick.
 23                                                                     Vendel Decl. ¶¶ 35-39, Exhibit S
 24    111. A.I.I. acknowledged that it had                             Vendel Decl. ¶ 37-38, Exhibit S
 25         no right to stop third parties
 26         from selling joysticks that are
            nearly identical to the original
 27         2600 joystick.
 28


                                                                     - 18 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 19 of 36 Page ID #:1097




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    112. A.I.I. had a Flashback 2 device. Vendel Decl. ¶ 31
  3
       113. The Flashback 2 was not                                     Vendel Decl. ¶ 31
  4
            identical to the original
  5         2600/VCS
  6
       114. The joystick for the Flashback                              Vendel Decl. ¶ 31
  7         2 was not identical to the 2600
  8         Joystick, and added an Atari
            logo to the upper right corner.
  9
 10    115. The Flashback 2 did not have                                Vendel Decl. ¶ 31
 11         the same functionality as the
            original 2600/VCS, as it could
 12         not play original 2600
 13         cartridges.
 14
       116. A.I.I. does not separately sell                             Bogost Decl. ¶ 26
 15         the joysticks that come with
 16         Flashbacks.

 17    117. The A77 is not bundled with                                 Bogost Decl. ¶ 26
 18         any Flashback device.
 19
             No Confusion is Likely Because the Retron ® 77 is Very Different
 20                       Compared to the Original 2600/VCS
 21
       118. Hyperkin also sells the Retron                              Mar Decl. ¶ 5
 22         ® 77 video game console.
 23
       119. Hyperkin began selling the                                  Mar Decl. ¶ 18
 24
            Retron ® 77 in or around July
 25         2018.
 26
       120. Retron ® is a registered                                    Mar Decl. ¶ 23
 27         trademark of Hyperkin.
 28


                                                                     - 19 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 20 of 36 Page ID #:1098




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    121. Since at least 2009, Hyperkin  Mar Decl. ¶ 31
  3         has used the Retron ®
            trademark on a wide range of
  4
            products for a number of
  5         different abandoned systems by
  6         Nintendo and Sega.
  7    122. Before selling the Retron ® 77, Mar Decl. ¶ 8
  8         Hyperkin searched for any
            existing intellectual property
  9
            rights, and found none.
 10
 11    123. Hyperkin placed the Retron ®                                Mar Decl. ¶ 23, Exhibit H.
            mark on the packaging for the
 12         Retron ® 77 to make sure
 13         customers knew that it was a
            Hyperkin product.
 14
 15    124. Even before Hyperkin began                                  Mar Decl. ¶ 24-25, Exhibits I-K
 16         selling the Retron ® 77, wood
            grain and ribbing was a
 17         common element in video
 18         game systems.
 19    125. Hyperkin modeled the             Mar Decl. ¶ 21, Exhibit F.
 20         appearance of its Retron ® 77
 21         on electronics of the 1970s era,
            which had wood grain panels
 22         and ribbing.
 23
       126. Numerous third parties sell                                 Mar Decl. ¶ 25
 24         wood grain stickers and
 25         faceplates for use with video
 26         game systems.

 27    127. Numerous third parties,                                     Vendel Decl. ¶ 16
 28         including the video game                                    Mar Decl. ¶ 24



                                                                     - 20 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 21 of 36 Page ID #:1099




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2              industry leaders, use ribbing in
  3              their video game consoles.
  4
       128. The Retron ® 77 is distinct                                 Mar Decl. ¶ 19
  5         from any other product sold on                              Bogost Decl. ¶ 23-25.
  6         the market because it plays
            cartridges for the original
  7         2600/VCS
  8
       129. The Retron ® 77 is different in                             Vendel Decl. ¶ 32
  9
            appearance than the original
 10         2600/VCS                                                    Bogost Decl. ¶ 15-16, Exhibit C
 11
                                                                        Chuan Decl. ¶ 20, Exhibit 18
 12
 13    130. In designing the Retron ® 77,    Mar. Decl. ¶ 22, Exhibit G
            Hyperkin tried to avoid making
 14
            the product look similar to past
 15         2600 consoles.
 16
       131. The 2600 VCS is low-slung         Bogost Decl. ¶ 16(1), Exhibit C
 17         and rectangular, wider than it is
 18         deep, and short in height.
 19
       132. The Retron ® 77 is nearly                                   Bogost Decl. ¶ 16(1), Exhibit C
 20         square in width and depth, and
 21         its height is proportionally                                Chuan Decl. ¶ 20, Exhibit 18
            larger relative to its other
 22         dimensions compared to the
 23         VCS.
 24    133. The 2600 VCS is comprised of                                Bogost Decl. ¶ 16(2), Exhibit C
 25         multiple trapezoidal elements,
 26         one of which protrudes from
            the top rear of the device,
 27         extending across its entire
 28         width. Some of the device’s



                                                                     - 21 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 22 of 36 Page ID #:1100




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2              controls are located on this
  3              surface.
  4
       134. The Retron ® 77 has no                                      Bogost Decl. ¶ 16(2), Exhibit C
  5         protrusion, but instead features
  6         a triangular cut-out at its front,                          Chuan Decl. ¶ 20, Exhibit 18
            right corner.
  7
  8    135. Viewing the 2600 VCS from                                   Bogost Decl. ¶ 16(2), Exhibit C
            the front and back, it has three
  9
            levels, with the protrusion on a
 10         trapezoidal midsection on top
 11         of a pedestal base.
 12    136. Unlike the three level 2600                                 Bogost Decl. ¶ 16(2), Exhibit C
 13         VCS, the Retron ® 77 has a
            single, rectangular level when                              Chuan Decl. ¶ 20, Exhibit 18
 14
            viewed from the front and
 15         back.
 16
       137. The front face of the Atari                                 Bogost Decl. ¶ 16(3), Exhibit C
 17         VCS is plain, with a simulated
 18         wood grain surface.
 19
       138. The Retron ® 77’s front face is Bogost Decl. ¶ 16(3), Exhibit C
 20         plain black, and many of its
 21         controls and ports are located  Chuan Decl. ¶ 20, Exhibit 18
            in this area.
 22
 23    139. The 2600 VCS has a thick,         Bogost Decl. ¶ 16(4), Exhibit C
            black bezel on either side of
 24         the console when viewed from
 25         the front. This bezel curves
 26         toward the center of the unit as
            it reaches its bottom, creating a
 27         U-shaped appearance at the
 28         front, bottom edge of the



                                                                     - 22 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 23 of 36 Page ID #:1101




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2              console. That edge continues
  3              the thick, black bezel
                 appearance.
  4
  5    140. The Retron ® 77 is rectilinear Bogost Decl. ¶ 16(4), Exhibit C
  6         at its top and side edges, and its
            bottom left and right edges        Chuan Decl. ¶ 20, Exhibit 18
  7         introduce a small, 45° angle
  8         rather than a curve at the
            bottom of the unit.
  9
 10    141. The Retron ® 77 also has the                                Chuan Decl. ¶ 20, Exhibit 18
 11         Retron ® and Hyperkin ®
            trademarks in the wood grain
 12         portion on the top of the unit.
 13
       142. The Retron ® and Hyperkin ®                                 Chuan Decl. ¶ 20, Exhibit 18
 14
            trademarks also appear on the
 15         bottom of the Retron ® 77.
 16
       143. The 2600 VCS locates its 9-pin Bogost Decl. ¶ 16(5), Exhibit C
 17         controller ports at the rear of
 18         the console.
 19
       144. The Retron ® 77 locates its                                 Bogost Decl. ¶ 16(5), Exhibit C
 20         controller ports on the front
 21         face.                                                       Chuan Decl. ¶ 20, Exhibit 18

 22    145. The cartridge port on the VCS Bogost Decl. ¶ 16(5), Exhibit C
 23         is located in the front face of
            the trapezoidal protrusion,
 24         positioned such that it faces up
 25         and out toward the front of the
 26         device. This orientation creates
            a distinctive, angular
 27         orientation of a game cartridge
 28         when inserted.



                                                                     - 23 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 24 of 36 Page ID #:1102




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    146. The cartridge port on the                                   Bogost Decl. ¶ 16(5), Exhibit C
  3         Retron ® 77 faces directly up,
            such that cartridges sit                                    Chuan Decl. ¶ 20, Exhibit 18
  4
            orthogonally to its top surface
  5         when inserted.
  6
       147. The Atari VCS’s top-accessible Bogost Decl. ¶ 16(6), Exhibit C
  7         controls include six (6) chrome
  8         colored, long cylindrical
            switches, three (3) each
  9
            symmetrically flanking the
 10         cartridge slot.
 11
       148. The Retron ® 77 has an array                                Bogost Decl. ¶ 16(6), Exhibit C
 12         of four (4) flat square buttons,
 13         two (2) rectangular buttons,                                Chuan Decl. ¶ 20, Exhibit 18
            and one (1) up/down switch on
 14
            the front face of the device.
 15
 16    149. The original VCS boxes                                      Bogost Decl. ¶ 17, Exhibit D
            depicted the console and
 17         controllers on a silver gray
 18         foreground surface, with
            images of the games and
 19         players in a mosaic behind.
 20
 21    150. The Retron ® 77 box uses red, Bogost Decl. ¶ 17, Exhibit D
            orange, and yellow color
 22         blocks to highlight a photo of
 23         the console and controller. The
            Retron ® 77 box also replicates
 24         the triangular cutout on the
 25         face of the console on one
            corner—a highly distinctive
 26
            feature of Hyperkin’s designs.
 27
 28    151. The original VCS box further                                Bogost Decl. ¶ 17, Exhibit D
            prominently displays the Atari

                                                                     - 24 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 25 of 36 Page ID #:1103




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2              name and logo, whereas the
  3              Retron ® 77 box prominently
                 displays “Hyperkin” and does
  4
                 not claim to be an Atari
  5              product.
  6
       152. Video-game consoles are                                     Bogost Decl. ¶ 23
  7         generally understood to be
  8         hardware devices that connect
            to a television and allow users
  9
            to insert compatible cartridges,
 10         disks, or cards in order to play
 11         a variety of games.

 12    153. The Flashback devices are                                   Bogost Decl. ¶ 23
 13         totally incapable of playing
            cartridges.
 14
 15    154. The Hyperkin Retron ® 77 is                                 Bogost Decl. ¶ 24
 16         an interchangeable cartridge
            video-game system that plays
 17         cartridge ROMs built to run on
 18         the Atari VCS and its
            compatible successors.
 19
 20    155. To use the Retron ® 77, the                                 Bogost Decl. ¶ 24
 21         customer would need to
            acquire original or make their
 22         own Atari VCS-compatible
 23         cartridges.
 24    156. Both fans/collectors and                                    Bogost Decl. ¶ 25
 25         archivists have no easy way to
 26         play the cartridge-based games
            they have amassed for their
 27         Atari VCS systems on modern
 28         televisions.



                                                                     - 25 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 26 of 36 Page ID #:1104




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    157. There are hundreds and         Bogost Decl. ¶ 25
  3         hundreds of Atari 2600
            compatible game cartridges out
  4
            there, created by companies
  5         other than Atari, Inc. Some of
  6         those companies were larger,
            like Imagic and Activision.
  7         Others were small, even tiny.
  8         The games they created were
            often weird and esoteric.
  9
 10    158. The website AtariAge.com                                    Bogost Decl. ¶ 25
 11         catalogs at least 2,000 Atari
            VCS games
 12
 13    159. The Flashback devices play                                  Bogost Decl. ¶ 25
            built-in games and only play a
 14
            small portion of existing 2600                              Vendel Decl. ¶ 31
 15         games.
 16                                                                     Mar Decl. ¶ 19

 17
 18    160. People who wish to play their                               Bogost Decl. ¶ 25
            original cartridges on modern
 19         televisions using HDMI have                                 Mar Decl. ¶ 19
 20         few, if any, viable options by
 21         which to do so, apart from
            Hyperkin’s Retron ® 77
 22         device.
 23
       161. The Retron ® 77 is sold for                                 Mar Decl. ¶ 28
 24         more than the Atari Flashback
 25         systems.
 26
       162. Hyperkin never sold the CirKa                               Mar. Decl. ¶ 20
 27         ® A77 together with the
 28         Retron ® 77 system. The
            Retron ® 77 system was

                                                                     - 26 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 27 of 36 Page ID #:1105




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2              bundled with a two-button
  3              joystick.
  4
       163. To date, no one has asked     Mar. Decl. ¶ 26
  5         Hyperkin whether the Retron ®
  6         77 or CirKa ® A77 were sold
            or licensed by any Atari
  7         company or A.I.I.
  8
  9
                      A.I.I. Cannot Establish that the Trade Dress is Famous
 10
 11    164. Retrogaming is a small niche                                Mar Decl. ¶ 4
            of the video gaming market.
 12
 13    165. A.I.I. did not track how much it Chuan Decl. ¶ 10, Exhibit 9 (A.I.I.’s
            spent on advertising and         Amended Responses to Hyperkin’s
 14
            promotional expenses for the     Interrogatories, Set One, pp. 6-7)
 15         claimed trade dress.
 16
       166. A.I.I.’s number of Twitter                                  Bogost Decl. ¶ 9
 17         followers is just under 80,000.
 18
       167. The Sony Playstation Twitter                                Bogost Decl. ¶ 9
 19
            account has over 17 million
 20         followers.
 21
       168. The Microsoft Xbox Twitter                                  Bogost Decl. ¶ 9
 22         account has over 13 million
 23         followers.
 24
       169. The Nintendo of America                                     Bogost Decl. ¶ 9
 25         Twitter account has over 10
 26         million followers.

 27    170. The SEGA Twitter account has Bogost Decl. ¶ 9
 28         over 1 million followers.


                                                                     - 27 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 28 of 36 Page ID #:1106




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2
  3                      A Utility Patent for the 2600 Joystick Demonstrates
                                       the Design is Functional
  4
  5    171.       Atari, Inc. obtained a utility                        Chuan Decl. ¶ 17, Exhibit 15 [‘708
  6              patent for the Atari 2600                              Patent]
                 joystick, Patent No. 4,349,708
  7              (the “’708 Patent”), which was
  8              issued on September 14, 1982,
                 and has since expired.
  9
 10    172. The drawings of the ‘708                                    Chuan Decl. ¶ 17, Exhibit 15 [‘708
 11         Patent depict the preferred                                 Patent], col. 4, lines 13-18, 29-32,
            embodiment of the invention.                                FIGS. 1 and 2.
 12
 13    173. Claim 13 of the ‘708 Patent     Chuan Decl. ¶ 17, Exhibit 15 [‘708
            claims a control unit           Patent], col. 6, lines 1-20
 14
            comprising a generally
 15         enclosed housing with a central
 16         major apeture, a elongate
            handle projecting up through
 17         the major aperture, and a
 18         resilient boot circumscribing
            and attached to the handle, and
 19         a means for attaching the outer
 20         periphery of the boot to the
 21         housing.

 22    174.       The specification of the ‘708  Chuan Decl. ¶ 17, Exhibit 15 [‘708
 23              Patent discloses the generally  Patent], col. 2, lines 29-40, FIGS. 1
                 enclosed housing being a        and 2.
 24              rectangular base with a
 25              protruding hexagonal joystick
                 mounted substantially centrally
 26
                 thereon.
 27
 28


                                                                     - 28 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 29 of 36 Page ID #:1107




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    175. The specification of the ‘708    Chuan Decl. ¶ 17, Exhibit 15 [‘708
  3         Patent discloses the resilient   Patent], col. 2, lines 38-45, col.3 lines
            boot being one attached to the 19-20, FIGS. 1, 3A, 3B.
  4
            handle and has three concentric
  5         circular ridges of progressively
  6         decreasing height.
  7    176. Claim 11 of the ‘708 Patent       Chuan Decl. ¶ 17, Exhibit 15 [‘708
  8         claims a flexible boot that       Patent], col. 5, lines 56-61
            serves to maintain the handle in
  9
            a nominal rest position until the
 10         handle is actuated.
 11
       177. Claim 13 of the ‘708 Patent                                 Chuan Decl. ¶ 17, Exhibit 15 [‘708
 12         claims a firing button.                                     Patent], col. 6, lines 6-8.
 13
       178. The specification of the ‘708    Chuan Decl. ¶ 17, Exhibit 15 [‘708
 14
            Patent discloses a single button Patent], col. 3, lines 54-64, FIGS. 4
 15         located at a corner of the base. and 5.
 16
       179. The specification of the ‘708                               Chuan Decl. ¶ 17, Exhibit 15 [‘708
 17         Patent discloses a two-tiered                               Patent], col. 2, lines 29-34, FIGS. 1
 18         tapered design to the base.                                 and 2.
 19
       180. The only claimed trade dress     Chuan Decl. ¶ 17, Exhibit 15 [‘708
 20         element not depicted in the      Patent], FIGS. 1, 2 and 4.
 21         ‘708 Patent is the dashed circle
            circumscribing the base of the
 22         joystick and rubber boot, which
 23         is also known as the “compass
            rose”.
 24
 25    181. The compass rose in in the                                  Chuan Decl. ¶ 12, Exhibit 11
 26         original 2600 joystick design                               [Lapetino Depo.], p. 156:2-18.
            functioned to inform the user                               Mar Decl. ¶ 15
 27         of the four directions that
 28         joystick could be tilted.



                                                                     - 29 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 30 of 36 Page ID #:1108




  1      Hyperkin’s Uncontroverted Fact                                             Supporting Evidence
  2    182. The color of the button in the                              Mar Decl. ¶ 15
  3         A77 makes it stand out from
            the black housing and draws
  4
            the user’s attention.
  5
  6    183. Many third parties, including                               Mar Decl. ¶ 16, Exhibits D and E
            Nintendo and Microsoft, used
  7         and continue to use the color
  8         red for buttons in their game
            controllers.
  9
 10    184. The hexagonal shape of the                                  Mar Decl. ¶ 15
 11         A77 aids the user in gripping
            the joystick.
 12
 13    185. The concentric rings in the A77 Mar Decl. ¶ 15
            help center the joystick handle.
 14
 15    186. The base of the 2600 Joystick                               Chuan Decl. ¶ 12, Exhibit 10 [Art of
 16         was rectangular to fit into                                 Atari], p. 10
            Atari, Inc.’s Tank II console.
 17
 18
 19
 20                            DEFENDANT’S CONCLUSIONS OF LAW
 21            1)        Summary judgment for the moving party is appropriate if “there is
 22   no genuine dispute as to any material fact and the movant is entitled to
 23   judgment as a matter of law.” Fed. R. Civ. P. 56(a).
 24            2)        A fact is material if it may affect the outcome of the case.
 25   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, (1986).
 26            3)        A dispute over a material fact is genuine if there is sufficient
 27   evidence for a reasonable jury to return a verdict for the nonmoving party.
 28   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, (1986).


                                                                     - 30 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 31 of 36 Page ID #:1109




  1            4)        The opposition must go beyond the allegations and assertions of
  2   the pleadings and set forth specific facts by providing the court with competent
  3   evidence that establishes a genuine issue for trial. Fed. Rule of Civ. Proc.
  4   §56(e); Celotex Corp. v. Catrett, 477 U.S. 317, 324, (1986).
  5            5)        Merely suggesting that facts are disputed or merely providing
  6   conclusory or speculative affidavits cannot defeat summary judgment. Thornhill
  7   Publishing Company, Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979).
  8            6)        That is so because a party must do more than show that there is
  9   some metaphysical doubt as to the material facts. Sicor Ltd. v. Cetus Corp., 51
 10   F.3d 848, 853 (9th Cir. 1995).
 11            7)        The non-moving party must come forward with admissible
 12   evidence to oppose the motion. Fed. Rule Civ. Proc. §56(c)(4); 7-Up Bottling
 13   Co. v. Archer Daniels Midland Co., 191 F.3d 1090, 1101 (9th Cir. 1999).
 14            8)        Though the moving party must show that there are no triable issues
 15   of material fact as to matters upon which it has the burden of proof at trial, on
 16   issues where the moving party does not have the burden of proof at trial, the
 17   moving party needs to show only that there is an absence of evidence to support
 18   the non-moving party's case. See Celotex Corp. v. Catrett, 477 U.S. 317, 325,
 19   (1986).
 20            9)        Rule 56(a) provides that a “party may move for summary
 21   judgment, identifying each claim or defense—or the part of each claim or
 22   defense—on which summary judgment is sought.”. If the court does not grant
 23   summary judgment, it may nevertheless “enter an order stating any material
 24   fact—including an item of damages or other relief—that is not genuinely in
 25   dispute and treating the fact as established in the case.” Fed. R. Civ. P. 56(g)
 26            10)       “To claim trademark infringement, a plaintiff must have a “valid,
 27   protectable trademark.” Brookfield Commc'ns, Inc. v. W. Coast Entm't Corp.,
 28   174 F.3d 1036, 1046 (9th Cir. 1999).


                                                                     - 31 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 32 of 36 Page ID #:1110




  1            11)       The plaintiff bears the ultimate burden of proof in a trademark-
  2   infringement action that the trademark is valid and protectable. Yellow Cab Co.
  3   of Sacramento v. Yellow Cab of Elk Grove, Inc., 419 F.3d 925, 927–28 (9th Cir.
  4   2005).
  5            12)       Because affording trade dress protection to product designs may
  6   hinder legitimate competition, such claims are examined with greater scrutiny
  7   than claims involving other forms of trade dress. Leatherman Tool Group, Inc.
  8   v. Cooper Indus., Inc., 199 F.3d 1009, 1012–13 (9th Cir.1999).
  9            13)       To establish standing to sue for trademark infringement under the
 10   Lanham Act, a plaintiff must show that he or she is either (1) the owner of a
 11   federal mark registration, (2) the owner of an unregistered mark, or (3) a
 12   nonowner with a cognizable interest in the allegedly infringed trademark.
 13   Halicki Films, LLC v. Sanderson Sales & Mktg., 547 F.3d 1213, 1225 (9th Cir.
 14   2008).
 15            14)       A mark shall be deemed to be “abandoned” when its use has been
 16   discontinued with intent not to resume such use. 15 U.S.C. § 1127(1). Intent
 17   not to resume may be inferred from circumstances. Id. Nonuse for 3
 18   consecutive years shall be prima facie evidence of abandonment. Id. “Use” of a
 19   mark means the bona fide use of such mark made in the ordinary course of
 20   trade, and not made merely to reserve a right in a mark. Id. An abandoned
 21   trademark is not capable of assignment. Money Store v. Harriscorp Fin., Inc.,
 22   689 F.2d 666, 675 (7th Cir. 1982).
 23            15)       “[a] party cannot defend against a claim of abandonment by
 24   relying on some residual goodwill generated through post-abandonment sales of
 25   the product by distributors or retailers.” Zamacona v. Ayvar, No.
 26   CV0702767ABCFMOX, 2009 WL 279073, at *2 (C.D. Cal. Feb. 3, 2009).
 27            16)       If a trademark is not registered, the plaintiff bears the burden to
 28   establish distinctiveness and non-functionality. OTR Wheel Eng'g, Inc. v. W.


                                                                     - 32 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 33 of 36 Page ID #:1111




  1   Worldwide Servs., Inc., 897 F.3d 1008, 1022 (9th Cir. 2018). This burden is
  2   high when it involves product design trade dress. See Olem Shoe Corp. v.
  3   Washington Shoe Co., No. 09-23494-CIV, 2011 WL 6202282, at *21 (S.D. Fla.
  4   Dec. 1, 2011), aff'd sub nom. Olem Shoe Corp. v. Washington Shoe Corp., 591
  5   F. App'x 873 (11th Cir. 2015).
  6            17)       In evaluating distinctiveness, a mark can be inherently distinctive
  7   or can acquire distinctiveness. Wal-Mart Stores, Inc. v. Samara Bros., Inc., 529
  8   U.S. 205, 210-211 (2000). Product design can never be inherently distinctive.
  9   Id. at 212. Consumers are aware of the reality that, almost invariably, even the
 10   most unusual of product designs—such as a cocktail shaker shaped like a
 11   penguin—is intended not to identify the source, but to render the product itself
 12   more useful or more appealing. Id. at 213. Acquired distinctiveness occurs
 13   when in the minds of the public, the primary significance of a mark is to
 14   identify the source of the product rather than the product itself. Id. at 211. This
 15   can be established through direct consumer testimony; survey evidence;
 16   exclusivity, manner, and length of use of a mark; amount and manner of
 17   advertising; amount of sales and number of customers; established place in the
 18   market; and proof of intentional copying by the defendant. Filipino Yellow
 19   Pages, Inc. v. Asian Journal Publ'ns, Inc., 198 F.3d 1143, 1151 (9th Cir. 1999).
 20            18)       Ownership of a mark requires both appropriation and use in trade.
 21   Chance v. Pac–Tel Teletrac, 242 F.3d 1151, 1157 (9th Cir. 2001).
 22            19)       The fractured ownership of a trademark may make it legally
 23   impossible for a trademark holder to prove secondary meaning. Fleischer
 24   Studios, Inc. v. A.V.E.L.A., Inc., 654 F.3d 958, 967 (9th Cir. 2011).
 25            20)       Factors considered in determining secondary meaning include 1.
 26   direct consumer testimony; 2. consumer surveys; 3. exclusivity, length, and
 27   manner of use; 4. amount and manner of advertising; 5. amount of sales and
 28   number of customers; 6. established place in the market; and 7. proof of


                                                                     - 33 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 34 of 36 Page ID #:1112




  1   intentional copying. TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23,
  2   29, 121 S. Ct. 1255, 1259, 149 L. Ed. 2d 164 (2001).
  3            21)       The test for likelihood of confusion is whether a ‘reasonably
  4   prudent consumer’ in the marketplace is likely to be confused as to the origin of
  5   the good or service bearing one of the marks.” Dreamwerks Prod. Group, Inc.
  6   v. SKG Studio, 142 F.3d 1127, 1129 (9th Cir. 1998). The plaintiff bears the
  7   burden of showing that confusion is “probable,” not merely “possible.” M2
  8   Software, Inc. v. Madacy Entm't, 421 F.3d 1073, 1085 (9th Cir. 2005). In
  9   making this determination, courts look to the Sleekcraft factors: (1) strength of
 10   the mark(s); (2) proximity or relatedness of the goods;(3) similarity of the
 11   marks; (4) evidence of actual confusion;(5) marketing channels; (6) degree of
 12   consumer care; (7) the defendants’ intent; and (8) likelihood of expansion.
 13   Network Automation, Inc., v. Advanced Sys. Concepts, Inc., 638 F.3d 1137,
 14   1145 (9th Cir. 2011).
 15            22)       Where there is an expired utility patent claiming the features in
 16   question, one who seeks to establish trade dress protection must carry the heavy
 17   burden of showing that the feature is not functional. TrafFix, 532 U.S. at 29–
 18   30. Four factors are typically considered to determine functionality: (1)
 19   whether advertising touts the utilitarian advantages of the design, (2) whether
 20   the particular design results from a comparatively simple or inexpensive
 21   method of manufacture, (3) whether the design yields a utilitarian advantage
 22   and (4) whether alternative designs are available. See Disc Golf Ass'n v.
 23   Champion Discs, Inc., 158 F.3d 1002, 1006 (9th Cir. 1998). Functionality may
 24   be found where “the whole is nothing other than the assemblage of functional
 25   parts” and “there is no evidence that anything about the appearance exists for
 26   any nonfunctional purpose.” Secalt S.A. v. Wuxi Shenxi Const. Mach. Co., 668
 27   F.3d 667, 684 (9th Cir. 2012), abrogated on other grounds by SunEarth, Inc. v.
 28   Sun Earth Solar Power Co., Ltd., 839 F.3d 1179 (9th Cir. 2016).


                                                                     - 34 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 35 of 36 Page ID #:1113




  1            23)       When a design patent expires, the design becomes copyable.
  2   Sunbeam Prods., Inc. v. West Bend Co., 39 U.S.P.Q.2d 1545 (S.D. Miss. 1996),
  3   aff'd, 123 F.3d 246 (5th Cir. 1997). It may not, however, be copied in such a
  4   way that customers are deceived about what they are buying. Id.
  5            24)       A mark is famous if it is widely recognized by the general
  6   consuming public of the United States as a designation of source of the goods
  7   or services of the mark’s owner. 15 U.S.C. § 1125(c)(2). Specialized or niche
  8   market fame does not satisfy the rigorous fame standard of trademark dilution.
  9   Monster Energy Co. v. BeastUp LLC, 395 F. Supp. 3d 1334, 1364 (E.D. Cal.
 10   2019)
 11            25)       State common law claims of unfair competition and actions
 12   pursuant to California Business and Professions Code § 17200 are
 13   “substantially congruent” to claims made under the Lanham Act. Cleary v.
 14   News Corp., 30 F.3d 1255, 1262–63 (9th Cir. 1994).
 15            26)       The court in exceptional cases may award reasonable attorney fees
 16   to the prevailing party. 15 U.S.C. § 1117(a). The nonexclusive factors to
 17   consider include frivolousness, motivation, objective unreasonableness
 18   (factually and legally) and the need to advance considerations of compensation
 19   and deterrence. SunEarth, Inc. v. Sun Earth Solar Power Co. Ltd., 839 F.3d
 20   1179, 1181 (9th Cir. 2016).
 21
 22   Dated: June 2, 2020                                                     Respectfully Submitted,
 23                                                                           Law Office of Mary Sun
 24                                                                           /s/Jason Chuan
 25                                                                           Jason Chuan
 26
                                                                              Robert Fong
 27
 28                                                                           Attorneys for Defendant,
                                                                              Hyperkin, Inc.


                                                                     - 35 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
Case 2:19-cv-00608-CAS-AFM Document 42 Filed 06/02/20 Page 36 of 36 Page ID #:1114




  1                                  CERTIFICATE OF SERVICE
                                 CENTRAL DISTRICT OF CALIFORNIA
  2                                   2:19-CV-0608-CAS (AFMx)
  3
             The undersigned certifies that on June 2, 2020, the following documents
  4
      and all related attachments (“Documents”) were filed with the Court using the
  5   CM/ECF system.
  6   REVISED STATEMENT OF UNCONTROVERTED FACTS AND
      CONCLUSIONS OF LAW IN SUPPORT OF DEFENDANT HYPERKIN,
  7   INC.’S MOTION FOR SUMMARY JUDGMENT, OR IN THE
      ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
  8
  9   Pursuant to L.R. 5-3.2, all parties to the above case and/or each attorneys of
 10   record herein who are registered users are being served with a copy of these
      Documents via the Court’s CM/ECF system. Any other parties and/or attorneys
 11   of record who are not registered users from the following list are being served
 12   by e-mail and facsimile.
 13
                                                                                        By: /s/ Jason Chuan
 14                                                                                     Jason Chuan
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                                     - 36 -
        Statement of Uncontroverted Facts and Conclusions of Law in Support of Defendant Hyperkin, Inc.’s Motion for Summary Judgment
